Citation Nr: 0422110	
Decision Date: 08/12/04    Archive Date: 08/20/04	

DOCKET NO.  02-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder dislocation. 

2.  Entitlement to service connection for impairment of the 
left knee. 

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active military duty from December 1989 to 
July 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a May 2001 rating decision issued by 
the Louisville, Kentucky, Regional Office (RO).  

The record reflects that by rating decision dated in May 
2002, service connection was denied for a sinus condition, an 
ankle disability, a neck disability, and tinnitus.  Although 
the appellant filed a notice of disagreement in 
September 2002 as to these issues, and a statement of the 
case was issued in September 2003, the appellant has not 
filed a timely substantive appeal.  Accordingly, because the 
appellant did not complete his appeal as to these issues, 
they are not for appellate consideration.


FINDINGS OF FACT

1.  The appellant's right shoulder degenerative joint disease 
is the result of active military service.

2.  The appellant does not have a left knee disorder that is 
linked to active military service.

3.  The appellant does not have a back disorder that is 
linked to active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative joint disease of the right shoulder are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

2.  The criteria for the establishment of service connection 
for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

3.  The criteria for the establishment of service connection 
for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

The appellant asserts that he has disabilities of the right 
shoulder, left knee and back, which he incurred as a result 
of active military service.  Prior to proceeding with an 
examination of the merits of the claims, the Board must first 
determine whether the appellant has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA provides that VA 
is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA 
further provides that assistance by the Secretary shall 
include a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 


A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision (i.e., that of the RO) on a 
claim for VA benefits.  See, Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  In Pelegrini, the Court 
also observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA must strictly comply with all relevant 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

As to the timing of notice to the appellant, a substantially 
complete application for the benefits at issue was received 
in July 1999.  Thereafter, in a rating decision dated in July 
2000, the claims at issue were denied.  In March 2001, after 
that rating decision, the RO provided specific notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim; the allocation of responsibility 
for obtaining such evidence, as well as advising the 
appellant to submit any evidence in his possession pertaining 
to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law under Pelegrini.  
However, the Board has undertaken review of the record in its 
whole and concludes that the record is complete and that no 
prejudice has inured to the appellant due to the timing of 
the notice.   

The appellant's December 2001 notice of disagreement as to 
the appealed rating decision indicates that following receipt 
of the VCAA letter in March 2001, the appellant essentially 
argued that the evidence of record was then sufficient to 
grant service connection for the disorders at issue, based on 
the benefit-of-the-doubt doctrine as ennunciated in 38 
U.S.C.A § 5107(b).  The appellant did not allude to the 
existence of any information not obtained, or argue that 
further development should be undertaken, apart from 
contending that the medical evidence of record was not of 
benefit to this inquiry - a contention that he is not 
competent to support without being a medical professional.  

Thus, after being advised of what evidence would substantiate 
his claim, the appellant has alluded to no such supporting 
evidence not obtained, and no prejudice has inured to the 
appellant because of the timing of notice.  In this regard, 
because appellate review of this matter remains pending, the 
Board must review the evidence without regard to RO's 
decision.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  VA has obtained treatment records alluded 
to by the appellant, and the appellant has not referenced any 
relevant material that is not obtained.    

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in January 
2000 conducted by a physician who rendered a relevant opinion 
in this matter.  The record also indicates that the appellant 
was scheduled to undergo further VA medical examinations in 
June 2003, but that he did not report for these examinations.  
The file indicates the notice of the examinations was sent to 
the appellant at his last known mailing address.  Because 
this letter has not been returned as undelivered, the law 
presumes the appellant received it, in the absence of clear 
evidence to the contrary.  See Leonard v. Brown, 10 Vet. App. 
315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

Accordingly, the Board has determined that the appellant has 
failed without just cause to report for the scheduled medical 
examinations, and the appeal will be reviewed on the basis of 
the evidence of record.

In sum, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Given the development undertaken 
by the RO and the fact that the appellant has pointed to no 
other evidence that has not been obtained, the Board finds 
that the record is ready for appellate review.   

The Merits of the Claims

The appellant seeks service connection for disabilities of 
the right shoulder, back and left knee.  Service connection 
may be granted for disability or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  Such claims must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability 
requires evidence of (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).

The service medical records indicate that in April 1991, the 
appellant complained of right shoulder pain after 
participating in a boxing match.  Radiographic examination 
detected an anterior dislocation, without evidence of a 
fracture.  Follow-up examination by radiographic study in May 
1991 noted the soft tissue injury was resolving, and that 
there was good joint spacing.  The appellant also underwent 
physical therapy from May 1991 to August 1991.  At the 
conclusion of this treatment, he had full range of motion as 
to his right shoulder.  It was noted that although the 
appellant had dislocated his right shoulder in April 1991, 
the disorder had "completely recovered" by the time of the 
examination.  In August 1992 the appellant underwent a 
further medical examination conducted by the service 
department.  There were noted no abnormalities as to the 
appellant's upper extremities upon clinical evaluation.  

In July 1994 the appellant underwent a further service 
department medical examination.  His upper extremities were 
noted to be normal.  
  
At the time of the April 1999 pre-separation examination, the 
appellant denied having, or ever having had current back pain 
or any back injury.  The appellant also denied having a trick 
of locked knee.  The examiner assessed the appellant as 
healthy with occasional shoulder pain.  Apart from two 
instances where the appellant underwent removal of cysts on 
his back, for which service connection has been granted 
(i.e., in August 1996 and September 1996), there are no 
references to any back symptoms in the appellant's service 
medical records.  Similarly, the appellant's service medical 
records are devoid of any mention of complaints, symptoms, or 
diagnoses relative to the left knee or any knee disorder.

In January 2000, the appellant underwent a VA medical 
examination.  As to his right shoulder, he reported that he 
had difficulties beginning in April 1990, when he was injured 
during physical training while serving on active military 
duty.  The appellant reported that his right shoulder 
continued to be painful, and that the pain was a moderate 
throbbing pain that was intermittent in nature.  The 
appellant denied having any range of motion problems as to 
the right shoulder.  He said that he limited activities such 
as sports because they caused should pain.  The appellant 
also reported raising the arm, and activities such as raking 
leaves, also caused shoulder discomfort.  

Upon clinical examination the examiner reported that the 
appellant reported pain with full flexion.  There was also 
noted to be pain with abduction to 110 degrees.  The examiner 
further noted that with assisted range of motion to 140 
degrees the appellant reported having pain.  There was also 
pain with internal and external rotation, with increased pain 
on external rotation and full range of motion of the right 
shoulder.  The diagnosis was a "right shoulder condition."  
It was noted that radiographic examination was normal.  The 
examiner reported that there was insufficient clinical 
evidence to warrant a diagnosis of an acute or chronic 
disorder or any residuals of such a disorder.

However, a December 2001 report of magnetic resonance imaging 
(MRI) was received reflecting that the appellant had a small 
joint effusion of the right shoulder and slight degenerative 
joint disease.  Even though there are no references to any 
incident of the appellant's military service, with the 
December 2001 report the record shows both an in-service 
incident and a current right shoulder diagnosis - two 
essential components of a successful claim of service 
connection.  

In addition to those provisions relative to service 
connection on a direct basis as previously cited, service 
connection may be granted for a chronic disease such as 
arthritis on a presumptive basis if the disorder becomes 
compensably manifest within one year of service discharge. 
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2003).  

Although the law further provides that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period, this 
may not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).
 
Although the January 2000 VA medical examiner reported that 
there was insufficient clinical evidence to warrant a 
diagnosis or indeed the residuals of such a disorder, the 
recently obtained MRI indicates that shortly after expiration 
of the presumptive period, the appellant was noted to have 
right shoulder degenerative arthritis.  Coupled with the 
demonstrated in-service medical treatment, the evidence is in 
a state of relative balance, triggering application of the 
benefit-of-the-doubt doctrine.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The benefit of the doubt is to be applied when the evidence 
has reached such a stage of balance.  In this matter, the 
Board is of the opinion that this point has been attained.  
Because a state of relative equipoise has been reached in 
this case, the rule will therefore be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  Service connection for a right 
shoulder disorder will therefore be granted.  

As to his claimed left knee disorder, during the course of 
the January 2000 VA examination, the appellant reported that 
he first began to have pain with his left knee in 1993.  
However, as noted, the appellant's service medical records 
are devoid of any mention of left knee symptoms.  The 
appellant reported that the discomfort was associated with 
exercise.  He denied any injury, trauma, or any surgery to 
the knee.  The appellant also denied having had any recent 
visit to a physician to obtain care for his knee.  

Upon clinical examination, the diagnosis was a left knee 
condition.  The radiographic examination detected normal 
findings.  The examiner commented that there was insufficient 
clinical evidence to warrant a diagnosis of an acute or 
chronic disorder or residuals thereof pertaining to the knee.  

Thus, the evidence does not show any pertinent incident of 
the appellant's military service or a diagnosis of a present 
knee disorder.  It is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Because the appellant is not shown to have a disability of 
the left knee, the appeal must be denied.  Cf. Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As to the claimed back disorder, although the appellant 
reported during the January 2000 VA medical examination that 
he first began to have back pain in the lower back in the 
approximate 1994 to 1995 time frame, as noted above, the 
appellant's service medical records reflect no back symptoms.  
During the examination, the appellant denied having had 
trauma, injury, or any surgery relative to his back.  

Upon examination, the lumbosacral spine was noted to have 
full range of motion with no pain.  There was also noted to 
be no pain to palpation of the spine or paravertebral 
muscles.  The diagnosis was that the appellant had a "back 
condition," although the examiner noted that radiographic 
examination resulted in normal findings.  The examiner 
observed that there was insufficient clinical evidence to 
warrant a diagnosis of an acute or chronic back disorder or 
residuals thereof.  

Thus, the evidence does not show any incident of the 
appellant's military service relative to his back or a 
current  a diagnosis of a back disorder, both needed in order 
to establish service connection for a claimed disorder.  The 
appeal pertaining to a back disorder will therefore be 
denied.  


ORDER

Service connection for right shoulder arthritis is granted.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



